

115 HRES 1054 IH: Commemorating Arthur Ashe, a native of Richmond, Virginia, on the 50th anniversary of his historic win at the 1968 United States Open Tennis Championship and honoring his humanitarian contributions to civil rights, education, the movement against apartheid in South Africa, and HIV/AIDS awareness.
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1054IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Mr. McEachin (for himself and Mr. Scott of Virginia) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCommemorating Arthur Ashe, a native of Richmond, Virginia, on the 50th anniversary of his historic
			 win at the 1968 United States Open Tennis Championship and honoring his
			 humanitarian contributions to civil rights, education, the movement
			 against apartheid in South Africa, and HIV/AIDS awareness.
	
 Whereas Arthur Ashe won the United States Open Tennis Championship on September 9, 1968, in the first year the tournament was open to professionals, while he was on active duty based at the United States Military Academy, also known as West Point;
 Whereas Arthur Ashe's victory, following his amateur tennis U.S. National Championship title two weeks earlier, marked the first time an African-American man won a major title;
 Whereas Arthur Ashe was born in Richmond, Virginia, on July 10, 1943, and raised by his widowed father in a house on the grounds of Brook Field, the largest playground for Blacks in Richmond, the segregated capital of the former Confederacy;
 Whereas Arthur Ashe first learned to play tennis at the age of 7 years and showed enough talent to later receive coaching and guidance from Dr. Robert Walter Johnson, a pioneer for Black tennis players;
 Whereas, although prohibited in Richmond from competing in tournaments and practicing at municipal indoor courts because of segregation, Arthur Ashe won the National Junior Indoor tennis title, becoming the first African-American male to do so and earning a scholarship in 1963 to play tennis at the University of California, Los Angeles (UCLA), where he joined the Reserve Officer Training Corps;
 Whereas Arthur Ashe graduated from UCLA with a bachelor’s degree in Business Administration and was assigned to West Point by the United States Army, where he earned promotions to first lieutenant and also led the tennis program;
 Whereas the amateur and professional tennis accomplishments of Arthur Ashe included National Collegiate Athletic Association singles and doubles titles, the Australian Open title in 1970, and the Wimbledon title in 1975;
 Whereas Arthur Ashe became the first Black player selected to the Davis Cup team for the United States, which he later coached;
 Whereas Arthur Ashe's accomplishments on the tennis court gave him a platform to pursue social justice during a turbulent time in the civil rights era;
 Whereas Arthur Ashe's activism included efforts to end apartheid in South Africa; Whereas Arthur Ashe pushed for, and eventually earned, a visa to play in the tennis National Championships in South Africa in 1973;
 Whereas Arthur Ashe was arrested twice, first for protesting outside the Embassy of South Africa in Washington, DC, and later for protesting the repatriation of Haitian refugees by the United States Government;
 Whereas Arthur Ashe researched the history of African-American athletics and published a groundbreaking book, Hard Road to Glory: A History of the African-American Athlete, celebrating the accomplishments of heroes known and unknown;
 Whereas, after suffering a heart attack in 1979 and contracting HIV/AIDS as a result of a blood transfusion, Arthur Ashe resolved to educate the people of the United States and the world about the disease and advocated for more resources to end an epidemic that disproportionately affected marginalized communities, including communities of color;
 Whereas Arthur Ashe succumbed to HIV/AIDS and died on February 6, 1993, and became the first African American to lie in state at the Governor’s Mansion in Richmond; and
 Whereas President Bill Clinton posthumously awarded Arthur Ashe the Presidential Medal of Freedom on June 20, 1993, and the Richmond City Council voted unanimously to erect a statue on historic Monument Avenue to honor his achievements: Now, therefore, be it
		
	
 That the House of Representatives— (1)honors Arthur Ashe, a native of Richmond, Virginia, on the 50th anniversary of his historic win at the United States Open Tennis Championship; and
 (2)celebrates his contributions to education, scholarship, the antiapartheid movement, and HIV/AIDS awareness.
			